Citation Nr: 0935675	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-26 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar spine disc 
disease and degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from December 1959 to April 
1961.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before a Decision 
Review Officer (DRO) at the VARO in July 2003; a transcript 
is of record. 

In March 2005, the Board denied entitlement to service 
connection for skin cancer, diabetes mellitus, hypertension, 
coronary artery disease, benign prostatic hypertrophy, 
chronic urinary tract infections, peripheral vertigo and 
degenerative changes of the cervical spine.  At that time, 
the Board noted that in June 2002, the VARO had denied 
entitlement to service connection for disc disease and 
degenerative changes of the lumbar spine, and while the 
Veteran had disagreed with that decision, no statement of the 
case (SOC) had been issued.  Accordingly, the Board remanded 
that issue to the VARO to take appropriate action pursuant to 
38 C.F.R. § 19.26 to include the issuance of a SOC, and an 
opportunity for the Veteran to file a timely substantive 
appeal citing Manlicon v. West, 12 Vet. App. 238 (1999).  
Additional evidence was obtained, the claim was denied and a 
SOC was issued in July 2006 immediately after which the 
Veteran filed his Substantive Appeal, a VA Form 9.  He 
subsequently raised issues relating to service connection for 
tinnitus and defective hearing, neither of which are part of 
the current appeal.  And although the issue on the cover of 
this decision was also shown on the cover of the March 2005 
Board decision, it was subject to a subsequent Substantive 
Appeal, and accordingly, the docket number hereon is so 
reflective.

The Veteran and his spouse provided testimony before the 
undersigned Veterans Law Judge on Travel Board at the VARO in 
June 2007; a transcript is of record and is quoted below in 
pertinent part.  Tr. 

In November 2007, the Board remanded the case for development 
on the issue shown on the cover of this decision, to include 
acquisition of Social Security Administration (SSA) records 
and additional examinations if required.


FINDING OF FACT

The aggregate evidence preponderates against a finding that 
the Veteran developed a chronic back disorder, to include 
lumbar spine disc disease and degenerative changes, in or as 
a result of service on any premise.



CONCLUSION OF LAW

A chronic back disorder, to include lumbar spine disc disease 
and degenerative changes, was not incurred in or aggravated 
by service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1131, 1137 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  The Veteran received 
this type of notification in March 2006.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that the burden of proving harmful 
error must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the aggregate, the Board finds that the VA has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran was provided with a compliant pre-adjudicative notice 
letter in September 2001.  Any other defect with respect to 
timing was harmless error, given that the claim is denied 
herein.  See Mayfield, supra.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice, and any presumption of error as to the first element 
of VCAA notice has been rebutted in this case.  See Shinseki 
v. Sanders, supra. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to the Veteran's claim for service connection, 
there are four factors for consideration.  These four factors 
are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran has not been afforded a VA 
examination with respect to the claim for service connection 
for low back disability.  However, there is sufficient 
evidence of record to decide this claim.  The evidence 
includes the Veteran's contentions of an in-service football 
injury as the event causing his current disorder.  As 
discussed further below, service treatment reports are 
entirely absent for findings of the back and no post-service 
evidence tends to link the present disorder to service on 
that basis.  The evidence of record is replete with multiple 
service and post-service treatment records.  The clinical 
treatment reports do not associate the current disorder to 
service  - as opposed to numerous post-service traumatic 
events, and all of this evidence is against the claim.  The 
evidence unfavorable to the claim is more probative as to 
this issue than is the evidence favorable to the claim.  The 
lone positive nexus statement that offers a differing 
relationship to service is without rationale or basis.  As VA 
has sufficient competent evidence to decide the claim, there 
is no duty to afford the Veteran an examination or to obtain 
an opinion.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303(a), 3.304.  Where there is a chronic disease shown as 
such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  When a condition noted during service 
is not shown to be chronic, or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

In addition, the law provides that, where a Veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).

Spondylolisthesis is defined as forward displacement of L-5 
over the body of the sacrum, or L-4 over L-5, usually due to 
a developmental defect in the pars interarticularis.  Smith 
v. Derwinski, 1 Vet. App. 235, 236 (1991).  Pain results 
therefrom due to compression of nerve roots.  Newman v. 
Brown, 5 Vet. App, 99, 101 (1993); Roberts v. Derwinski, 3 
Vet. App. 387, 389 (1992).  In Dentman v. Principi, No. 91-
1562, slip op. at 2 and 3 (U.S. Vet. App. Oct. 27, 1992) (a 
memorandum decision without precedential authority under 
Bethea v. Derwinski, 2 Vet. App. 252 (1992)) the Court 
approved of language in a Board decision which stated that 
"[s]pondylolysis [] is a congenital defect and is not 
considered to be a disease or injury within the meaning of 
applicable VA legislation."

In general, congenital or developmental defects, as cited 
above, are not diseases or injuries as such within the 
meaning of applicable legislation, and are not subject to 
service connection. 38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 
F.3d 56 (Fed. Cir. 1997), and cases cited therein.  See also 
VAOPGCPREC 82- 90.  However, the VA General Counsel has 
further noted that if, during service, superimposed disease 
or injury occurs, service connection may be warranted for the 
resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).   See also VA VAOPGCPREC 67- 90 (July 18, 1990), 
published at 55 Fed. Reg. 43,253 (1990); see also VAOPGCPREC 
82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 
(1990).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).   In general, lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court calls upon the Board to make 
judgments as to the credibility of various medical opinions.  
In determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999)

In any event, the Board has the clear duty to assess the 
credibility and weight to be given the evidence.  The Board 
is not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); however, following the point at 
which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 
(Fed. Cir. 2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

III.  Pertinent Factual Background and Analysis

The Veteran reports that he had not had any back problems 
prior to service.  Tr. at 3.  He indicates that he first hurt 
his back in service while playing football when he took a 
hard tackle and developed pain, particularly the following 
morning, with swelling from his ankle and knee.  Tr. at 3.  
He said he had light duty thereafter for 2 1/2 weeks.  Tr. at 
3-4.  He had seen the company corpsman who told him to stay 
off the leg.  Tr. at 4-5.  After service in about December 
1963, he saw a physician, Dr. B, who did X-rays and told him 
he had to watch out for problems with S-1 in his back.  Tr. 
at 6.  Records were no longer available as the physician had 
died.  Tr. at 7.  He and his wife had been married since 
August 1963, and she has testified that he has had ongoing 
back complaints.  Tr. at 8-9.  He said it had since gotten 
worse.  One physician thought it might have been due to 
carrying backpacks in service, although the Veteran said he 
had not thought of that.  Tr. at 13.  He reported that he had 
gotten SSA benefits in 1981 due to his back.  Tr. at 18-19.

Service treatment records make no reference to back injury 
including while playing football or any other activity; there 
is no clinical finding of any back disability in service.

Copies of several letters are in the file from LF, M.D., to a 
supermarket relating to the Veteran's back.  One letter, 
dated in April 1981, was to the effect that the then 39 years 
old Veteran had sustained an injury to his neck and back on 
October 7, 1980.  This had happened at work while moving a 
heavy object.  He had not worked since due to back and neck 
pain with radiation of pain and numbness into both arms. X-
rays had shown moderate degenerative changes in the cervical 
spine.  

Clinical records are in the file from SWW, M.D., dated in 
March 1981.  He had taken care of the Veteran since October 
1979 primarily for left upper extremity problems exacerbated 
by lifting heavy sides of beef in his job as a butcher.  
There was no reference to any back problems.   

A follow-up letter from Dr. F, dated in April 1982, was to 
the effect that his symptomatology had remained unchanged 
with pain in the neck and low back, the latter radiating into 
the left leg with numbness on an intermittent basis.  He 
still had not returned to work.  Dr. F's impression was that 
the Veteran had chronic cervical and lumbar sprain and that 
he had degenerative changes in his spine.

A report of a computer tomography (CT) scan of the 
lumbosacral spine, dated October 1982, is of record from LSK, 
M.D.  The Veteran was noted to have pars interarticularis 
defects present bilaterally at the level of L-5 with an 
accompanying increase in the anterior-posterior diameter of 
the spinal canal.  These findings were consistent with a 
Grade I spondylolisthesis with accompanying sclerotic 
changes.  There was no sign of osseous destruction.

A statement dated in February 2002 was received from a nurse 
reviewing the records from the office of JD, M.D., who 
reportedly treated the Veteran in 1969 for cervical 
osteoarthritis and spondylolisthesis and spondylosis.  He had 
last been examined in April 1998.  Dr D had died in 2001.

Private evaluative report dated in December 1991 refers to 
his having foot problems as well as back pain.  He had 
previously worked in a supermarket and restaurant and had 
been disabled since 1980.  X-rays showed spondylolisthesis at 
L-5/-S-1 with a spondylolysis.  It was noted that a prior 
magnetic resonance imaging (MRI) had confirmed the bulging at 
the L-4/L-5 level.

A report of private hospital care in October 1992 showed a 
history of small herniations at both cervical and lumbar 
spine areas.
.
Reports of various test procedures are of record directed to 
MDB, M.D., including in December 1994, when a CT scan of the 
lumbosacral spine had shown very minimal spondylolisthesis of 
L-4 in relationship to L-5, without any sign of herniation.  
There was also minimal degenerative disease at L-4/L-5 with 
an intact cauda equine and normal signal within the bone 
marrow.

A report of a physical evaluation in January 1999 by CR, 
M.D., referenced his having been a patient in a previous 
practice; and finding a number of other problems but nothing 
with regard to his low back.

SSA records including multiple private assessments refer to 
his having had benefits since 1981 but no evaluation since 
malignant melanoma of right shoulder had been noted in 1979.  
He has been seen for a number of various disabilities.  He 
was said to have had a herniated disc in June 1992 in the 
cervical spine, and the diagnosis was DDD at L-4/L-5 from 
December 1994.  Thoracic X-rays in October 1996 showed slight 
degenerative changes, dorsal spine.

Clinical records along with letters are in the file from JJR, 
M.D.  An examination by Dr. R in February 1999 had shown 
chronic radiculopathy of the left leg along with degenerative 
arthritis and chronic lumbosacral disc disease.  On 
neurological assessment in February 1999, the Veteran had 
reported that he had had a history of a bulging disc at L-
4/L-5.  Dr. R felt that his radiculopathy involving the left 
leg was slowly progressing over the prior 10 years.  This was 
shown on nerve conduction studies to be in a predominantly S-
1 distribution and associated with his chronic lumbosacral 
disc disease.  

VA X-rays in June 2000 showed mild degenerative disease and 
dorsal spondylosis.  X-rays since then have confirmed those 
findings.

Another reference is to the Veteran's having had low back 
pain and some left leg radiation prior to his having had a 
motor vehicle accident when he had been rear-ended on October 
9, 2000, and since then, there had been problems in the right 
lower extremity along with the increased low back pain made 
worse with bending.  An MRI in December 2000 showed slight 
progression of grade I spondylolisthesis at L-5/S-1 with 
bilateral foramina stenosis and some nerve root compression 
in the foramen bilaterally (compared to the February 1999 
MRI).  Electromyelogram (EMG) had confirmed mild active 
denervation/radiculopathy in a predominantly right L-5 
distribution.  

Extensive VA clinical reports are in the file.  In March-
April 2001, he said that after service he had been in the 
restaurant business.  He was hospitalized for other problems 
during that time.  He was noted to treat his low back 
disorder with Tylenol.

Another notation was that the Veteran had been in a motor 
vehicle accident on July 19, 2001, as a result of which he 
had cervical and lumbar pain.  It was noted that he had had 
preexisting problems in the same areas.  

A report from an MRI, signed by JMC, M.D., and dated in 
September 2001, confirmed mild right paramidline posterior 
disc protrusion at T-9/T-10.  A report of thoracic spine X-
rays earlier in September 2001 showed degenerative changes 
without sign of active injury.

On VA records from October 2001, he was noted to have 
multiple cervical problems as well as T-9/T-10 disc problems, 
and L-5/S-1 spondylolithesis, Grade I with nerve impingement 
and L-5 disc with radiculopathy and severe peripheral 
neuropathy.  He had noticed recent deterioration and 
increasing numbers of falls due to giving-way of his legs.  
One notation was that he had basically just entered the VA 
system the prior year.  On three other occasions in October 
2001, his back pain with leg and neck problems as well, was 
said to be 5/10, 3/10 (10/10 on exercise) and 6-7/10.  In 
November 2001, he was having still bad but somewhat less back 
spasming.

VA clinical reports from March and April 2002 show 1st degree 
spondylolisthesis of L-4 over L-5 and narrowing of the disc 
space at L-5/S-1.  Minimal early degenerative changes were 
diagnosed.  A clinical notation was that he had reinjured his 
low back.  In May 2002, he reported that he continued to have 
low back pain which he had had for 20 years.  He said he had 
done some yard work which exacerbated the back pain.  
Clinical reports from June 2002 show increased back and leg 
problems with 10/10 pain at night and lack of leg 
dependability.  In July 2002 he had been doing better with 
new leg braces and although he had fallen once, he had not 
been injured.

A statement is of record from HRC, M.D., dated in June 2007, 
to the effect that the Veteran had been his patient for 2 
years; that he now has low back pain and is wheelchair bound 
and cannot walk with spinal stenosis.  Dr. C opined that the 
spinal stenosis was probably acquired from his days of being 
a soldier carrying heavy backpacks.

In assessing the Veteran's claim in this case, the Board 
notes that the Veteran argues that he hurt his back while 
playing ball in service and he is entitled to make such an 
observation.  Service records are devoid of any reference to 
such an incident or residuals thereafter.  And he is also 
entitled to make observations as to his symptoms, but is not 
qualified to render either a diagnosis or provide a nexus 
opinion.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996); Collette v. Brown, 82 F.3d 389, 392 (1996).  The fact 
that the Veteran had such an undocumented incident, in 
service which acutely affected his back can certainly be 
conceded.  However, there were no demonstrated chronic 
residuals thereafter.  The absence of complaints, findings 
and treatment during service weighs heavily against the 
claim.   

The Veteran (and his wife) indicate that he was seen by a 
physician for back complaints in 1963, within two years of 
service separation; records for such care are not available.  
He has also recalled that he was told by one physician in 
1963 that he had to "watch out" for his L-5 area.  Again, 
there are unfortunately no clinical records to sustain that 
finding.  However, it is noteworthy that there is documented 
back injury at work in October 1980, after which time he was 
found to have a basically developmental anomaly in his low 
back in addition to increased symptoms due to the post-
service intercurrent injury.  It was based on that back 
problem and injury that he was granted SSA benefits in 1981.  
Significantly, these reports fail to refer to service or any 
incident therein.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it also weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  And 
more importantly, there is no objective confirmation or 
medical opinion in the considerable clinical file to support 
that prior to that time, there had been such a superimposed 
trauma to the back which in fact caused aggravation of any 
pre-existing developmental weakness within the parameters of 
pertinent regulatory guidelines. 

In any event, since then, the clinical records show ongoing 
back complaints as well as repeated post-service intercurrent 
back injuries.  The singular opinion that supports the 
Veteran's claim is from a physician in 2007 who had seen him 
for two years and attributed the current back problems to his 
carrying a backpack in service (a concept which even the 
Veteran admits he had not thought of before himself).  This 
statement is of no probative value, however.  The Board 
recognizes that a medical opinion may not be disregarded 
solely on the rationale that the medical opinion was based on 
a history given by the Veteran.  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).  In this case, the Board's rejection 
of the medical statement linking the Veteran's current back 
disorder to his military service is based on a review of the 
entire record.  In particular, there are the no service 
medical records corroborating his allegation of in-service 
back problems under any theory.  Moreover, this doctor, in 
the post-service statement (provided about more than 46 years 
after service separation) included no discussion of the 
Veteran's particular case, including the lack of findings in 
the service treatment records and the numerous post-service 
traumatic events that occurred prior to the beginning of 
treatment with this doctor.  Given the lack of discussion and 
absence of rationale to support the perfunctory statement, 
the Board finds no probative value in this statement.  As 
such, the negative clinical reports that do not link or 
reference the post-service disorder to service far outweigh 
the other evidence.  

Thus, with regard to the relationship of any of the current 
back problems to service, the evidence is not equivocal, and 
a reasonable doubt has not been raised which can be resolved 
in his favor.  Service connection for a chronic back 
disorder, to include lumbar spine disc disease and 
degenerative changes, therefore must be denied.



ORDER

Service connection for a back disorder, to include lumbar 
spine disc disease and degenerative changes, is denied.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


